Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 3, 5, 6, 7, 9, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US Pub. No: 2015/0319748 A1) in view of YU et al. (For. Pub. No: WO 2015/180086 A1, pub.date Dec.3rd 2015).
Regarding Claim 1, HUANG teaches a communications apparatus (see Abstract and Figures 1 & 8/UE), comprising a transceiver (see Fig.8, block 802) and a processor (see Fig.8, block 804), wherein the processor is configured (see para [0113]) to: receive, by using the transceiver, first resource configuration information that is sent by a first station (see para [0103] wherein the first n/w element sending the resource configuration information of the configured eNB to the terminal to enable the terminal to communicate with the configured eNB according to the received resource configuration information, is mentioned and also see para [0112] wherein terminal receiving component 802, configured to receive resource configuration information sent by a configured eNB through a first network element, is mentioned) and that is of transmission resources allocated to the apparatus (see paragraphs [0103] & [0113] wherein the terminal communication component 804, configured to communicate with the configured eNB according to the resource configuration information, is mentioned). 
HUANG is silent in teaching the above communications apparatus comprising
wherein the transmission resources comprise a common resource and one or more  dedicated resources, the common resource is used by the first station and one or more second stations to jointly send a same signal to a terminal, and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal and receiving, on the common resource by the transceiver, a signal jointly sent by the first station and the one or more second stations, or receiving, on the dedicated resource by the transceiver, a signal independently sent by one of the first station and the one or more second stations. 
However, YU et al. teach a communications apparatus (see Abstract & Fig.15/UE) comprising wherein the transmission resources comprise a common resource and one or more dedicated resources (see page 2, 9th para, wherein the base station dividing the downlink channel into a common channel for transmitting system information and the dedicated channel that includes a scheduling/data channel, is mentioned), the common resource is used by the first station and one or more second stations to jointly send a same signal to a terminal (see page 3, 3rd para, wherein the base station setting/using system information in each frame of the common channel, is mentioned & also see page 3, 10th para, wherein the base station setting a synchronization signal (that provides access to other stations also) in each frame of the common channel, is mentioned), and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal (see page 12, 9th para, wherein the dedicated channel including a scheduling channel and a data channel and the base station sending scheduling information to the user equipment through the scheduling channel/dedicated channel, is mentioned and also see page 20, 5th para) and receiving, on the common resource by the transceiver, a signal jointly sent by the first station and the one or more second stations, or receiving, on the dedicated resource by the transceiver, a signal independently sent by one of the first station and the one or more second stations (see page 12, 9th para, wherein the dedicated channel including a scheduling channel and a data channel and the base station sending scheduling information to the user equipment through the scheduling channel/dedicated channel, is mentioned and also see page 20, 5th para, wherein the user equipment waking up to receive the target scheduling channel on the dedicated channel scheduling information, is mentioned and also see page 17, 9th  to 12th paras).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communications apparatus of HUANG to have the transmission resources comprising a common resource and one or more dedicated resources, the common resource being used by the first station and one or more second stations to jointly send a same signal to a terminal and the dedicated resource being used by one of the one or more second stations and the first station to independently send a signal to the terminal and also to include receiving, on the common resource by the transceiver, a signal jointly sent by the first station and the one or more second stations, or receiving, on the dedicated resource by the transceiver, a signal independently sent by one of the first station and the one or more second stations, disclosed by YU et al. in order to provide an effective mechanism of user equipment determining a target frame number of the common channel corresponding to a target location on a dedicated channel and also efficiently performing a transient hibernation and reducing the power consumption of the user equipment in the wireless communication system. 
	Regarding Claim 3, HUANG and YU et al. together teach the apparatus according to claim 1.
	HUANG further teach the apparatus according to claim 1, wherein the first resource configuration information comprises L physical cell identifier (PCI) lists, L is a positive integer (see Fig.1 & para [0006], wherein multiple/L physical cells being shown and the UE moving around cell 1-1 (Cell1-1), cell 2-1 (Cell2-1), cell 2-2 (Cell2-2) and cell 3-1 (Cell3-1), eNBs are network control nodes of cells, one eNB controlling one or more cells, is mentioned, also see para [0012] wherein the Radio Resource Control (RRC) context/configuration information including information such as a Cell Radio Network Temporary Identifier (C-RNTI) of the UE, an access layer configuration,  physical cell IDs/PCI lists, is mentioned and also see para [0103]), and the processor is further configured to: determine N cells in a PCI list corresponding to a to-be-measured station and measure cell signal quality of the N cells to obtain N pieces of cell signal quality, wherein N is a positive integer (see Fig.2 & para [0008] wherein the UE sending a measurement report (that includes determining N cells to measure cell signal quality of the N cells) to a source eNB, is mentioned and see para [0010] wherein the HO decision being made by the source eNB & making basis (that includes determining cells to measure cell signal quality) may be the measurement report sent by the UE, is mentioned); and determine station signal quality based on the N pieces of obtained cell signal quality and send the station signal quality to the first station by using the transceiver (see Fig.2, paragraphs [0008], [0010] & [0078]). 
	Regarding Claim 5, HUANG and YU et al. together teach the apparatus according to claim 1.
	HUANG further teach the apparatus according to claim 1, wherein the transmission resources constitute a first virtual cell (see Fig.1, cell2-1(that includes first virtual cell) and para [006] wherein cell2-1 including cell1-1 being controlled by eNB2 is mentioned and also see para [0113]), and the first virtual cell comprises a cell of the first station and a cell of the one or more second stations (see Fig.1, cell2-1(that includes first virtual cell) and para [006] wherein cell2-1 including cell1-1(of eNB1) being controlled by eNB2 is mentioned); and the processor is further configured to: receive, by using the transceiver, a handover command sent by the first station (see Fig.2 and para [0012] wherein the source the source eNB sending necessary configuration information of the UE on the source eNB to the target eNB by sending the HO request, is mentioned), wherein the handover command comprises second resource configuration information of transmission resources constituting a second virtual cell (see para [0012] wherein the HO request including the context information of the UE and Radio Resource Control (RRC) context information (that can include transmission resources of a second virtual cell), is mentioned); and hand over from the first virtual cell to the second virtual cell according to the handover command (see paragraphs [0016] & [0033]).
 	YU et al. further teach the apparatus according to claim 1, wherein the transmission resources constituting the second virtual cell comprise a common resource used by a third station and one or more fourth stations to jointly send a same signal to the terminal (see page 3, 3rd para, wherein the base station setting/using system information in each frame of the common channel, is mentioned & also see page 3, 10th para, wherein the base station setting a synchronization signal (that provides access to other stations also) in each frame of the common channel, is mentioned) and a dedicated resource used by one of the one or more fourth stations and the third station to independently send a signal to the terminal (see page 12, 9th para, wherein the dedicated channel including a scheduling channel and a data channel and the base station sending scheduling information to the user equipment through the scheduling channel/dedicated channel, is mentioned and also see page 20, 5th para) (and the same motivation is maintained as in claim 1). 
	Regarding Claim 6, HUANG and YU et al. together teach the apparatus according to claim 1.
	YU et al. further teach the apparatus according to claim 1, wherein the processor is further configured to: receive, on the common resource by the transceiver, a target data transmission station indicated by the first station, and receive downlink data at a resource location occupied by the target data transmission station, wherein the target data transmission station is the first station or the second station; or detect downlink scheduling information on the common resource and the dedicated resource, and receive downlink data based on the detected downlink scheduling information at a resource location indicated by the downlink scheduling information; or detect uplink scheduling information on the common resource and the dedicated resource and send uplink data based on the detected uplink scheduling information at a resource location indicated by the uplink scheduling information (see page 23, 6th para, wherein the user equipment continues to receive the frame of the common channel & decoding the target frame number, is mentioned & also see page 23, last 2 paras, wherein the user equipment determining a frame of the dedicated channel on which the target data channel is located being the same as a frame in which target scheduling channel is located, is mentioned and the user equipment sending uplink data by using the target data channel according to scheduling information on the target scheduling channel, is mentioned). 
Regarding Claim 7, HUANG teaches a communications apparatus (see Abstract & Fig.1), wherein the apparatus is installed at a first station (see Figures 1 & 6/eNB/first station), and the apparatus comprises a transceiver (see Fig.6, blocks 604/606) and a processor (see Fig.6, block 602), wherein the processor is configured (see para [0099]) to: send, to a terminal by using the transceiver, first resource configuration information of transmission resources allocated to the terminal (see para [0103] wherein the first n/w element sending the resource configuration information of the configured eNB to the terminal to enable the terminal to communicate with the configured eNB according to the resource configuration information, is mentioned and also see para [0113]). 
HUANG is silent in teaching the above communications apparatus comprising
wherein the transmission resources comprise a common resource and one or more dedicated resources, the common resource is used by the first station and one or more second stations to jointly send a same signal to the terminal, and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal. 
However, YU et al. teach a communications apparatus (see Abstract & Figures 9 &10/BS) comprising wherein the transmission resources comprise a common resource and one or more dedicated resources (see page 2, 9th para, wherein the base station dividing the downlink channel into a common channel for transmitting system information and the dedicated channel that includes a scheduling/data channel, is mentioned), the common resource is used by the first station and one or more second stations to jointly send a same signal to the terminal (see page 3, 3rd para, wherein the base station setting/using system information in each frame of the common channel, is mentioned & also see page 3, 10th para, wherein the base station setting a synchronization signal (that provides access to other stations also) in each frame of the common channel, is mentioned), and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal (see page 12, 9th para, wherein the dedicated channel including a scheduling channel and a data channel and the base station sending scheduling information to the user equipment through the scheduling channel/dedicated channel, is mentioned and also see page 20, 5th para & page 17, 9th  to 12th paras). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communications apparatus of HUANG to have the transmission resources comprising a common resource and one or more dedicated resources, the common resource being used by the first station and one or more second stations to jointly send a same signal to the terminal and the dedicated resource being used by one of the one or more second stations and the first station to independently send a signal to the terminal, disclosed by YU et al. in order to provide an effective mechanism of user equipment determining a target frame number of the common channel corresponding to a target location on a dedicated channel and also efficiently performing a transient hibernation and reducing the power consumption of the user equipment in the wireless communication system.
	Regarding Claim 9, HUANG and YU et al. together teach the apparatus according to claim 7.
	HUANG further teach the apparatus according to claim 7, wherein the first resource configuration information comprises L physical cell identifier (PCI) lists, L is a positive integer (see Fig.1 & para [0006], wherein multiple/L physical cells being shown and the UE moving around cell 1-1 (Cell1-1), cell 2-1 (Cell2-1), cell 2-2 (Cell2-2) and cell 3-1 (Cell3-1), eNBs are network control nodes of cells, one eNB controlling one or more cells, is mentioned, also see para [0012] wherein the Radio Resource Control (RRC) context/configuration information including information such as a Cell Radio Network Temporary Identifier (C-RNTI) of the UE, an access layer configuration,  physical cell IDs/PCI lists, is mentioned and also see para [0103]), and the processor is further configured to: receive, by using the transceiver, station signal quality reported by the terminal, wherein the station signal quality is determined based on N pieces of cell signal quality, the N pieces of cell signal quality represent signal quality of N cells in one or more PCI lists corresponding to a station and N is a positive integer (see Fig.2 & para [0008] wherein the UE sending a measurement report (that includes determining N cells to measure cell signal quality of the N cells) to a source eNB, is mentioned and see para [0010] wherein the HO decision being made by the source eNB & making basis (that includes determining cells to measure cell signal quality) may be the measurement report sent by the UE, is mentioned and also see para[0012]). 
	Regarding Claim 10, HUANG and YU et al. together teach the apparatus according to claim 7.
	HUANG further teach the apparatus according to claim 7, wherein the processor is further configured to: after receiving, by using the transceiver, the station signal quality reported by the terminal (see Fig.2 & para [0008] wherein the UE sending a measurement report to a source eNB, is mentioned), determine a target data transmission station of the terminal based on the received station signal quality (see para [0012] wherein the source the source eNB sending necessary configuration information of the UE on the source eNB to the target eNB by sending the HO request, is mentioned); and if the target data transmission station is the first station, send data to the terminal at a specified time domain location or if the target data transmission station is the second station, instruct the target data transmission station to send data to the terminal at a specified time domain location (see paragraphs [0016] & [0033] wherein the UE finishing the access of the target eNB, is mentioned). 
	Regarding Claim 12, HUANG and YU et al. together teach the apparatus according to claim 7.
	HUANG further teach the apparatus according to claim 7, wherein a cell of the first station and a cell of the one or more second stations are comprised in a first virtual cell that serves the terminal (see Fig.1, cell2-1(that includes first virtual cell) and para [006] wherein cell2-1 including cell1-1 being controlled by eNB2 is mentioned), and the processor is further configured to: when an inter-virtual cell handover condition is met (see para [0012] wherein determining that cross-eNB HO being required, is mentioned), send a handover command to the terminal by using the transceiver (see Fig.2 and para [0012] wherein the source the source eNB sending necessary configuration information of the UE on the source eNB by sending the HO request, is mentioned), to instruct the terminal to hand over from the first virtual cell to a second virtual cell, wherein the handover command comprises second resource configuration information of transmission resources constituting the second virtual cell (see para [0012] wherein the HO request from the source eNB including the context information of the UE and Radio Resource Control (RRC) context information (that can include transmission resources of a second virtual cell), is mentioned).
	 YU et al. further teach the apparatus according to claim 7, wherein the transmission resources constituting the second virtual cell comprise a common resource used by a third station and one or more fourth stations to jointly send a same signal to the terminal (see page 3, 3rd para, wherein the base station setting/using system information in each frame of the common channel, is mentioned & also see page 3, 10th para, wherein the base station setting a synchronization signal (that provides access to other stations also) in each frame of the common channel, is mentioned), and a dedicated resource used by one of the one or more fourth stations and the third station to independently send a signal to the terminal (see page 12, 9th para, wherein the dedicated channel including a scheduling channel and a data channel and the base station sending scheduling information to the user equipment through the scheduling channel/dedicated channel, is mentioned and also see page 20, 5th para) (and the same motivation is maintained as in claim 7). 
Regarding Claim 16, HUANG teaches a communications method (see Abstract & Fig.1), comprising: sending, by a first station (see Figures 1 & 6/eNB/first station) to a terminal, first resource configuration information of transmission resources allocated to the terminal (see para [0103] wherein the first n/w element sending the resource configuration information of the configured eNB to the terminal to enable the terminal to communicate with the configured eNB according to the resource configuration information, is mentioned and also see para [0113]).
HUANG is silent in teaching the above communications method (see Abstract & Figures 9 &10/BS) comprising wherein the transmission resources comprise a common resource and one or more dedicated resources, the common resource is used by the first station and one or more second stations to jointly send a same signal to the terminal and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal. 
However, YU et al. teach a communications method comprising
wherein the transmission resources comprise a common resource and one or more dedicated resources (see page 2, 9th para, wherein the base station dividing the downlink channel into a common channel for transmitting system information and the dedicated channel that includes a scheduling/data channel, is mentioned), the common resource is used by the first station and one or more second stations to jointly send a same signal to the terminal (see page 3, 3rd para, wherein the base station setting/using system information in each frame of the common channel, is mentioned & also see page 3, 10th para, wherein the base station setting a synchronization signal (that provides access to other stations also) in each frame of the common channel, is mentioned) and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal (see page 12, 9th para, wherein the dedicated channel including a scheduling channel and a data channel and the base station sending scheduling information to the user equipment through the scheduling channel/dedicated channel, is mentioned and also see page 20, 5th para & page 17, 9th  to 12th paras). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communications method of HUANG to have the transmission resources comprising a common resource and one or more dedicated resources, the common resource being used by the first station and one or more second stations to jointly send a same signal to the terminal and the dedicated resource being used by one of the one or more second stations and the first station to independently send a signal to the terminal, disclosed by YU et al. in order to provide an effective mechanism of user equipment determining a target frame number of the common channel corresponding to a target location on a dedicated channel and also efficiently performing a transient hibernation and reducing the power consumption of the user equipment in the wireless communication system.
Regarding Claim 18, HUANG and YU et al. together teach the method according to claim 16.
HUANG further teach the method according to claim 16, wherein the first resource configuration information comprises L physical cell identifier (PCI) lists, L is a positive integer (see Fig.1 & para [0006], wherein multiple/L physical cells being shown and the UE moving around cell 1-1 (Cell1-1), cell 2-1 (Cell2-1), cell 2-2 (Cell2-2) and cell 3-1 (Cell3-1), eNBs are network control nodes of cells, one eNB controlling one or more cells, is mentioned, also see para [0012] wherein the Radio Resource Control (RRC) context/configuration information including information such as a Cell Radio Network Temporary Identifier (C-RNTI) of the UE, an access layer configuration,  physical cell IDs/PCI lists, is mentioned and also see para [0103]), and the method further comprises: receiving, by the first station, station signal quality reported by the terminal, wherein the station signal quality is determined based on N pieces of cell signal quality, the N pieces of cell signal quality represent signal quality of N cells in one or more PCI lists corresponding to a station and N is a positive integer (see Fig.2 & para [0008] wherein the UE sending a measurement report (that includes determining N cells to measure cell signal quality of the N cells) to a source eNB, is mentioned and see para [0010] wherein the HO decision being made by the source eNB & making basis (that includes determining cells to measure cell signal quality) may be the measurement report sent by the UE, is mentioned and also see para[0012]). 

4.	Claims 2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US Pub. No: 2015/0319748 A1) in view of YU et al. (For. Pub. No: WO 2015/180086 A1, pub.date Dec.3rd 2015) and further in view of LIU (US Pub. No: 2020/0162222 A1).
	Regarding claims 2, 8 and 17, HUANG and YU et al. together teach the apparatus/method according to claims 1, 7 and 16 respectively.
	YU et al. further teach the apparatus/method according to claims 1, 7 and 16, wherein the first resource configuration information comprises resource locations of the transmission resources, the common resource, and the one or more dedicated resource (see page 20, 5th para wherein the user equipment determining the number of the common channel frames, is mentioned, also see page 20, 10th para, wherein the user equipment determining a frame number corresponding to the location on the dedicated channel, is mentioned and also see page 21, 2nd para).
	HUANG and YU et al. together yet are silent in teaching the apparatus/method, wherein the resource location comprises a time domain location and/or a frequency domain location, the time domain location comprises at least two of a start location, a length, a period, an offset, and an end location in time domain, and the frequency domain location comprises at least two of a start location, a bandwidth, and an end location in frequency domain. 
	However, LIU teaches an apparatus/method (see Abstract & Figures 9 &10), wherein the resource location comprises a time domain location and/or a frequency domain location (see para [004] wherein acquiring a time-frequency resource location of a common control resource set CORESET of remaining system information RMSI, which is applied to a user equipment, is mentioned and also acquiring, according to the time-domain information and the frequency-domain information corresponding to the CORESET of the RMSI, the time-frequency resource location of the CORESET of a corresponding RMSI, is mentioned), the time domain location comprises at least two of a start location, a length, a period, an offset, and an end location in time domain and the frequency domain location comprises at least two of a start location, a bandwidth, and an end location in frequency domain (see para [005] wherein the time-domain information including window/length information and a time-domain symbol/offset value, is mentioned and also see paragraphs [0006] & [0009]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus/method of LIU to have the resource location comprising a time domain location and/or a frequency domain location, the time domain location comprises at least two of a start location, a length, a period, an offset, and an end location in time domain and the frequency domain location comprises at least two of a start location, a bandwidth, and an end location in frequency domain, disclosed by LIU in order to provide an effective mechanism for user equipment of efficiently acquiring a time-frequency resource location of a common control resource set (CORESET) of remaining system information (RMSI) in wireless communication system.
5.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US Pub. No: 2015/0319748 A1) in view of YU et al. (For. Pub. No: WO 2015/180086 A1, pub.date Dec.3rd 2015) and further in view of Jung (US Pub. No: 2013/0301455 A1).
	Regarding claim 4, HUANG and YU et al. together teach the apparatus according to claim 3.
HUANG and YU et al. together yet are silent in teaching the apparatus according to claim 3, wherein the processor is configured to: if there is a station that corresponds to one PCI list, determine that a highest value in the N pieces of cell signal quality is the station signal quality of the to-be-measured station; or determine that an average or a sum of the first M values sorted in the N pieces of cell signal quality in descending order is the station signal quality of the to-be-measured station, wherein M.ltoreq.N, and M is a positive integer; or determine that an average or a sum of M' values that each are greater than a first threshold in the N pieces of cell signal quality is the station signal quality of the to-be-measured station, wherein M'.ltoreq.N, and M' is a positive integer; or determine that a sum of the N pieces of cell signal quality is the station signal quality of the to-be-measured station; or if there is a station that corresponds to at least two PCI lists, determine subsignal quality of each PCI list, and add all obtained subsignal quality to obtain the station signal quality, wherein the subsignal quality is a highest value in n pieces of cell signal quality, wherein n is a positive integer; or the subsignal quality is an average or a sum of the first m values sorted in n pieces of cell signal quality in descending order, wherein m.ltoreq.n, and m is a positive integer; or the subsignal quality is an average or a sum of m' values that each are greater than a first threshold in the n pieces of cell signal quality, wherein m'.ltoreq.n, and m' is a positive integer; or the subsignal quality is a sum of then pieces of cell signal quality; and then pieces of cell signal quality represent signal quality of n cells in one PCI list. 
However, Jung teaches an apparatus (see Abstract and Fig.5/MS) wherein the processor is configured to: if there is a station that corresponds to one PCI list, determine that a highest value in the N pieces of cell signal quality is the station signal quality of the to-be-measured station; or determine that an average or a sum of the first M values sorted in the N pieces of cell signal quality in descending order is the station signal quality of the to-be-measured station, wherein M.ltoreq.N, and M is a positive integer; or determine that an average or a sum of M' values that each are greater than a first threshold in the N pieces of cell signal quality is the station signal quality of the to-be-measured station, wherein M'.ltoreq.N, and M' is a positive integer; or determine that a sum of the N pieces of cell signal quality is the station signal quality of the to-be-measured station; or if there is a station that corresponds to at least two PCI lists, determine subsignal quality of each PCI list, and add all obtained subsignal quality to obtain the station signal quality, wherein the subsignal quality is a highest value in n pieces of cell signal quality, wherein n is a positive integer; or the subsignal quality is an average or a sum of the first m values sorted in n pieces of cell signal quality in descending order, wherein m.ltoreq.n, and m is a positive integer; or the subsignal quality is an average or a sum of m' values that each are greater than a first threshold in the n pieces of cell signal quality, wherein m'.ltoreq.n, and m' is a positive integer; or the subsignal quality is a sum of then pieces of cell signal quality; and then pieces of cell signal quality represent signal quality of n cells in one PCI list (see Fig.5 and para [0061] wherein if reference signals transmitted by specific BSs (or sectors) in different directions are received through one Rx beam of a MS, the MS determining whether the transmission/reception is the one, using the reference signal having the highest signal strength among the reference signals, is mentioned, which is clearly equivalent to having “if there is a station that corresponds to one PCI list, determining that a highest value in the N pieces of cell signal quality is the station signal quality of the to-be-measured station”). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communications apparatus of HUANG and YU et al.  to include if there is a station that corresponds to one PCI list, determining that a highest value in the N pieces of cell signal quality is the station signal quality of the to-be-measured station, disclosed by Jung in order to provide an effective mechanism for jointly transmitting and receiving a signal in a mobile communication system including a plurality of Base Stations (BSs) and also efficiently allocating resources for the joint transmission/reception to the MS by negotiating with at least one BS among BSs corresponding to the received information about the candidate BS in wireless communication system.
Regarding claim 19, HUANG and YU et al. together teach the method according to claim 18.
HUANG and YU et al. together yet are silent in teaching the method according to claim 18, wherein if there is a station that corresponds to one PCI list, the station signal quality is a highest value in the N pieces of cell signal quality; or the station signal quality is an average or a sum of the first M values sorted in the N pieces of cell signal quality in descending order, wherein M.ltoreq.N, and M is a positive integer; or the station signal quality is an average or a sum of M' values that each are greater than a first threshold in the N pieces of cell signal quality, wherein M'.ltoreq.N, and M' is a positive integer; or the station signal quality is a sum of the N pieces of cell signal quality; or if there is a station that corresponds to at least two PCI lists, the station signal quality is a sum of sub signal quality of the at least two PCI lists, wherein the sub signal quality is a highest value in n pieces of cell signal quality, wherein n is a positive integer; or the subsignal quality is an average or a sum of the first m values sorted in n pieces of cell signal quality in descending order, wherein m.ltoreq.n, and m is a positive integer; or the sub signal quality is an average or a sum of m' values that each are greater than a first threshold in the n pieces of cell signal quality, wherein m'.ltoreq.n, and m' is a positive integer; or the subsignal quality is a sum of then pieces of cell signal quality; and the n pieces of cell signal quality represent signal quality of n cells in one PCI list. 
	However, Jung teaches a method (see Abstract and Fig.5) wherein if there is a station that corresponds to one PCI list, the station signal quality is a highest value in the N pieces of cell signal quality; or the station signal quality is an average or a sum of the first M values sorted in the N pieces of cell signal quality in descending order, wherein M.ltoreq.N, and M is a positive integer; or the station signal quality is an average or a sum of M' values that each are greater than a first threshold in the N pieces of cell signal quality, wherein M'.ltoreq.N, and M' is a positive integer; or the station signal quality is a sum of the N pieces of cell signal quality; or if there is a station that corresponds to at least two PCI lists, the station signal quality is a sum of sub signal quality of the at least two PCI lists, wherein the sub signal quality is a highest value in n pieces of cell signal quality, wherein n is a positive integer; or the subsignal quality is an average or a sum of the first m values sorted in n pieces of cell signal quality in descending order, wherein m.ltoreq.n, and m is a positive integer; or the sub signal quality is an average or a sum of m' values that each are greater than a first threshold in the n pieces of cell signal quality, wherein m'.ltoreq.n, and m' is a positive integer; or the subsignal quality is a sum of then pieces of cell signal quality; and the n pieces of cell signal quality represent signal quality of n cells in one PCI list (see Fig.5 and para [0061] wherein if reference signals transmitted by specific BSs (or sectors) in different directions are received through one Rx beam of a MS, the MS determining whether the transmission/reception is the one, using the reference signal having the highest signal strength among the reference signals, is mentioned, which is clearly equivalent to having “if there is a station that corresponds to one PCI list, the station signal quality is a highest value in the N pieces of cell signal quality”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of HUANG and YU et al. to have if there is a station that corresponds to one PCI list, the station signal quality being a highest value in the N pieces of cell signal quality, disclosed by Jung in order to provide an effective mechanism for jointly transmitting and receiving a signal in a mobile communication system including a plurality of Base Stations (BSs) and also efficiently allocating resources for the joint transmission/reception to the MS by negotiating with at least one BS among BSs corresponding to the received information about the candidate BS in wireless communication system.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US Pub. No: 2015/0319748 A1) in view of YU et al. (For. Pub. No: WO 2015/180086 A1, pub.date Dec.3rd 2015) and further in view of KIM et al. (US Pub. No: 2020/0113013 A1).
	Regarding claim 11, HUANG and YU et al. together teach the apparatus according to claim 7.
	HUANG and YU et al. together yet are silent in teaching the apparatus according to claim 7, wherein the processor is further configured to: send a downlink packet data convergence protocol (PDCP) protocol data unit (PDU) to the second station by using the transceiver, so that the second station sends the received downlink PDCP PDU to the terminal; or receive, by using the transceiver, an uplink PDCP PDU of the terminal sent by the second station. 
	However, KIM et al. teach an apparatus (see Abstract and Figures 1 & 2), wherein the processor is further configured to: send a downlink packet data convergence protocol (PDCP) protocol data unit (PDU) to the second station by using the transceiver, so that the second station sends the received downlink PDCP PDU to the terminal; or receive, by using the transceiver, an uplink PDCP PDU of the terminal sent by the second station (see para [0012] wherein a controller of a base station configured to obtain, from a different/second base station, a packet data convergence protocol (PDCP) packet data unit (PDU) set and radio link control (RLC) sequence number (SN) information corresponding to the PDCP PDU set and to determine terminal scheduling information based on the obtained PDCP PDU set, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of HUANG and YU et al.  to include receiving, by using the transceiver, an uplink PDCP PDU of the terminal sent by the second station, disclosed by KIM et al. in order to provide an effective mechanism for supporting an inter-site CA configured by a plurality of base station connected through a non-ideal backhaul under an RLC protocol in wireless communication system.
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US Pub. No: 2015/0319748 A1) in view of YU et al. (For. Pub. No: WO 2015/180086 A1, pub.date Dec.3rd 2015) and further in view of Choi et al. (US Pub. No: 2012/0207038 A1).
	Regarding claim 20, HUANG and YU et al. together teach the method according to claim 18.
	HUANG and YU et al. together yet are silent in teaching the method according to claim 18, wherein before the receiving, by the first station, station signal quality reported by the terminal, the method further comprises: sending, by the first station, measurement configuration information to the terminal, wherein the measurement configuration information comprises an event-triggered reporting manner or a periodic reporting manner, and an event in the event-triggered reporting manner is: station signal quality of a neighboring station is greater than station signal quality of a serving station by one offset, or station signal quality of a serving station is less than a second threshold.
	However, Choi et al. teach a method (see Abstract and Fig.1), wherein before the receiving, by the first station, station signal quality reported by the terminal, the method further comprises: sending, by the first station, measurement configuration information to the terminal, wherein the measurement configuration information comprises an event-triggered reporting manner or a periodic reporting manner, and an event in the event-triggered reporting manner is: station signal quality of a neighboring station is greater than station signal quality of a serving station by one offset, or station signal quality of a serving station is less than a second threshold (see paragraphs [0174] & [0175] wherein the mobile terminal 105 generating a DL TX Quality Report Response message based on a measurement configuration received from the base station, e.g. in accordance to a periodic reporting period, is mentioned ).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of HUANG and YU et al. to include, before the receiving, by the first station, station signal quality reported by the terminal, sending, by the first station, measurement configuration information to the terminal, wherein the measurement configuration information comprising a periodic reporting manner, disclosed by Choi et al. in order to provide an effective mechanism for efficiently performing reception quality measurements of signals received from the communication device during usage of neighboring frequency bands of different radio communication technologies in the wireless communication system.


Response to Arguments
8.	Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. 
9.	In pages 10-12 of Applicant’s Remarks, regarding independent claim 1, Applicant mainly mentions that the cited reference Yu does not remedy the deficiencies in Huang and Yu does not teach the communications apparatus comprising wherein the transmission resources comprise a common resource and one or more  dedicated resources, the common resource is used by the first station and one or more second stations to jointly send a same signal to a terminal, and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal and receiving, on the common resource by the transceiver, a signal jointly sent by the first station and the one or more second stations, or receiving, on the dedicated resource by the transceiver, a signal independently sent by one of the first station and the one or more second stations.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. YU et al. clearly teach (see page 2, 9th para & page 3, 9th and 10th paras) that the base station divides the downlink channel into the common channel/common resource and the dedicated channel/dedicated resource and the base station sets a synchronization signal (that can provides access to other/more user equipments) in each frame of the common channel, so that the user equipments determine whether they are synchronized with the clock of the base station according to the synchronization signal (which clearly includes the common resource is used by the first station and one or more second stations to jointly communicate a same signal to terminal/BS). 
	YU et al. also teach (see page 17, 9th  to 12th paras) that the dedicated channel includes a first dedicated channel, a second dedicated channel and a third dedicated channel and the user equipment located in the first carrier frequency region transmits uplink data/signal according to the first dedicated channel, the user equipment located in the second carrier frequency region transmits uplink data/signal according to the second dedicated channel and the user equipment located in the third carrier frequency region transmits uplink data/signal according to the third dedicated channel.
	Thus, the above teaching of YU et al. is clearly equivalent to, as per broadest reasonable interpretation (BRI) of claim limitations, wherein the transmission resources comprise a common resource and one or more  dedicated resources, the common resource is used by the first station and one or more second stations to jointly send a same signal to a terminal and the dedicated resource is used by one of the one or more second stations and the first station to independently send a signal to the terminal and receiving, on the common resource by the transceiver, a signal jointly sent by the first station and the one or more second stations, or receiving, on the dedicated resource by the transceiver, a signal independently sent by one of the first station and the one or more second stations and a person skilled in the art would combine the teachings of Huang and Yu and thus, HUANG and YU et al. together teach all the limitations of independent claim 1 and similarly of independent claims 7 and 16 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already explained above under Claim Rejections.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ouchi et al. (US Pub. No: 2014/0177584 A1) disclose mechanisms comprising the multi-user MIMO scheme that allocates the same resource to different terminals in wireless communication system.
	NAKASHIMA et al. (US Pub. No: 2020/0236699 A1) disclose mechanisms for user terminal to efficiently perform downlink reception and for base station to efficiently perform downlink transmission in wireless communication system.
	Suzuki et al. (US Pub. No: 2014/0293946 A1) disclose mechanisms for transmitting information instructing the mobile station device to monitor a common search space or an enhanced common search space for a physical downlink channel in wireless communication system.
	Horn et al. (US Pub. No: 2019/0239154 A1) disclose methods systems, and devices for wireless communication that provide for sharing or isolating network resources between multiple cells in a system.
	TANG (US Pub. No: 2020/0214027 A1) discloses a method for data transmission including determining at least one transmission frequency band corresponding to the transmission information.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	06/06/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477